Vacated and Dismissed and Memorandum Opinion filed April 12, 2007







Vacated and
Dismissed and Memorandum Opinion filed April 12, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01078-CV
____________
 
JOHN W. MECOM, JR., Appellant
 
V.
 
STEPHEN N. ZIMMERMAN, ZIMMERMAN
ENTERPRISES, INC., and 
LA COLOMBE D=OR RESTAURANT AND HOTEL, INC.,
Appellees
 

 
On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2005-65205
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 10, 2006.  On December 21, 2006, this
court ordered the parties to mediate their dispute.  On April 4, 2007, the
parties filed a joint motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The parties request that this court
vacate the judgment of the trial court without regard to the merits and dismiss
the case.  See Tex. R. App.
P. 43.2.  The motion is granted.




Accordingly,
we order the trial court=s judgment VACATED without regard to the merits and
the underlying case dismissed.  The appeal is ordered DISMISSED.  The
supersedeas bond posted by appellees is ordered released.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
12, 2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.